Citation Nr: 1342942	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  He also had additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for a back disability.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the proceeding is associated with the claims file.

The Board issued a decision in August 2011 that denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in August 2011, vacated the Board's decision and returned the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  

At the hearing held in May 2011 before the undersigned AVLJ, the Veteran testified that he had experienced back problems since serving as a paratrooper in the military.  He stated that he participated in approximately 25 jumps in service and that a number of times he 'may have hit the ground wrong' or 'placed too much weight on his back.'  He also testified that he repelled from helicopters and there were times that he dropped to the ground from a distance of 10 feet, unassisted by the ropes.  The Veteran further recalled that he received physical therapy at a hospital in Panama from March 1973 to August 1974, which consisted of some form of heat therapy.

The Veteran's service treatment records are not available; however, his DD Form 214 confirms that he received a Parachute Badge and that he served in the 508th Parachute Infantry Regiment.  Medical records from the Veteran's Army Reserve service are also in the claim file, but these do not show complaints of back pain.  

Post-service private medical records from Dr. DeGray show the Veteran sought treatment for back pain beginning in 2009.  In a treatment note dated in April 2010, Dr. DeGray wrote that the Veteran had sought advice regarding a claim for VA disability benefits for back discomfort.  Dr. DeGray recorded the Veteran's history as provided to him, which was that he had an injury in service and had intermittently experienced back pain since then.  In the note, Dr. DeGray wrote that he had a "frank" discussion with the Veteran about his claim.  Dr. DeGray indicated that he told the Veteran that he could probably find someone to give him a prescription and make up a story, but without a "heal history" and ongoing problems, it would be unlikely that the Veteran would 'get much out of this' unless he spent a lot of money on a lawyer.  The Board observes that this last statement reflects the "frank" comments of Dr. DeGray, not of the Veteran.

The Veteran was afforded a VA examination in February 2011.  He informed the examiner that his back problems began in Panama in 1973, and that he had experienced low back pain 'off and on' since.  The VA examiner provided a diagnosis of multilevel degenerative disk disease and moderate facet arthropy at L5-S1.  The examiner noted that the degeneration of the Veteran's spine was mostly arthritis and degenerative changes.   The examiner opined that it was less likely as not that the current back disability was due to the Veteran's service as a paratrooper because there was no history of an injury and no documentation of any injury.  

A medical opinion based solely on the absence of documentation in the record, such as the aforementioned February 2011 VA opinion, is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a new examination with an opinion and supporting rationale is needed.  See Barr v. Nicholson, 21. Vet. App. 303 (2007)(When VA undertakes to examine a veteran, VA is obligated to ensure that the examination is adequate).  

As noted in the prior Board decision, the Veteran's account of experiencing back pain during service is accepted as credible.  The Board further finds that the events described by the Veteran surrounding his parachute jumps and repelling from helicopters, to be consistent with the nature of his military occupational specialty and related duties.  See 38 U.S.C.A. § 1154(a).  Therefore, his history must be considered in the formulation of the new opinion and rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Finally, while the claim is in remand status, the RO must contact the Veteran and seek to obtain any additional, non-duplicative evidence that is pertinent to his claim.  38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his back disability.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative, relevant treatment records.  All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of his back symptoms during and since service.  He must be provided an appropriate amount of time to submit this lay evidence.

3.  Then afford the Veteran an appropriate VA examination, to be conducted by an appropriate examiner, for his back disability.  The claims folder, and a copy of this Remand, must be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings must be reported in detail.

a) The examiner must state whether it is at least as likely as not that any current back disability, to include degenerative disc disease and/or degenerative joint disease, had onset during active duty; or, is otherwise causally related to active duty, to include the Veteran's report of physical stress associated with numerous parachute jump landings and jumping from 10 feet above the ground while repelling from helicopters. 

b) The examiner must state whether it is at least as likely as not that the Veteran's symptoms of back pain in service (which were reportedly treated with some form of heat therapy), represented manifestations of any current arthritis.

In offering these impressions, the examiner is advised that the Board finds the Veteran's report of experiencing back pain in service during numerous parachute jump landings and jumping from 10 feet above the ground while repelling from helicopters, is credible.  The Board also finds his report of having received treatment in service, and of having experienced intermittent back pain since service, to be credible.  Therefore, the examiner must specifically acknowledge and consider this history in formulating an opinion as to whether any current back disability is related to service.

A rationale must be provided for any and all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and given the opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

